Case 5:21-cv-00590-JLS Document 1 Filed 02/08/21 Page 1 of 25

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MIGUELINA PENA, Individually and as
Independent Administrator of the Estate
of RICARDO MUNOZ, Deceased,

Court No.

COMPLAINT FOR DAMAGES FOR
VIOLATION OF CIVIL RIGHTS AND
WRONGFUL DEATH

Plaintiff,

)
)
)
)
)
)
vs. )
) JURY TRIAL DEMANDED
CITY OF LANCASTER, a municipal )
corporation; JARRAD BERKIHISER )
in his individual and official capacity as )
Chief of Police for the CITY OF )
LANCASTER; KARSON ARNOLD, )
in his individual and official capacity as )
police officer for the CITY OF )
LANCASTER; COUNTY OF LANCASTER.)
PENNSYLVANIA; UNKNOWN )
POLICE OFFICERS )
Defendants )
)

 

INTRODUCTION

On September 13, 2020, Defendants responded to a mental-health crisis call by shooting
and killing Ricardo Mufioz (“Ricardo”), a young man who police knew to be suffering from mental
health issues, including schizophrenia and bipolar disorder. Defendants killed Ricardo in front of
his mother, after he had descended the steps of his mother’s front porch, without first attempting
any de-escalation techniques. On the day of the shooting, Ricardo’s family had requested help first
by dialing crisis intervention, then by dialing a non-emergency police number, and finally, at the
direction of the Defendants, by dialing 911. Despite Ricardo’s well-known history of mental-
health issues and documented repeated calls from his family to Defendant police department in the

months and years before this incident, Defendants failed to respond in a manner that would have
Case 5:21-cv-00590-JLS Document1 Filed 02/08/21 Page 2 of 25

ensured Ricardo’s wellbeing. Ricardo had not committed any crimes at the time his family sought
emergency services.

Upon arrival at the Mufioz residence, the responding police officer, Defendant KARSON
ARNOLD (“ARNOLD”), failed to follow proper procedures and techniques intended to safely
respond to Ricardo without the use of lethal force. Defendant ARNOLD unjustifiably shot and
killed Ricardo. While it is true that Ricardo exited his mother’s home with a knife in his hand,
Defendant ARNOLD at no point made any attempts to use his taser and, against all legitimate
police training, instead escalated the situation through his threatening confrontation of Ricardo,
who ran down the steps of his mother’s home, and not at Defendant ARNOLD. As shown on the
video of the shooting, Defendant ARNOLD shot Ricardo twice, causing his hand to involuntarily
rise, along with the knife in it, as he fell forward, and in the direction of Defendant ARNOLD.
Although Ricardo already had been neutralized by the two initial shots, Defendant ARNOLD
unjustifiably fired two more bullets into Ricardo. Thereafter, Defendants, including ARDNOLD
and UNKNOWN POLICE OFFICERS, failed to provide, and in fact affirmatively intervened to
prevent, Ricardo from receiving emergency medical assistance to save his life.

JURISDICTION AND VENUE

1. This action arises under Title 42 of the United States Code, § 1983. Jurisdiction is
conferred upon this Court by Title 28 of the United States Code, §§ 1331 and 1343. The unlawful
acts and practices alleged herein occurred in the City of Lancaster, County of Lancaster,
Pennsylvania, which is within this judicial district.

Z. Venue is proper in this District under Title 28 of the United States Code, § 1931(b).
The parties reside, or at the time the events took place, resided in this judicial district, and the

events giving rise to Plaintiff's claims occurred in this judicial district.
Case 5:21-cv-00590-JLS Document 1 Filed 02/08/21 Page 3 of 25

PARTIES

3. Ricardo was a 27-year-old Hispanic man with a medical diagnosis of psychotic
disorder, paranoid schizophrenia, catatonic schizophrenia, and other persistent mood disorders.

4. Ricardo was unmarried and without issue. Ricardo was a qualified individual with
a recognized disability protected from discrimination pursuant to 42 U.S. Code, § 12132.

5. Plaintiff, MIGUELINA PENA, is and was at all times herein mentioned a citizen
of the United States residing in the City of Lancaster in Pennsylvania. She is Ricardo’s biological
mother and Administrator of his intestate Estate.

6. Miguelina is the only Administrator of Ricardo’s Estate and the only party of
interest in the instant action pursuant to 42 Pa.C.S. § 8302.

7. Defendant CITY OF LANCASTER (“CITY”) is a municipal corporation, duly
organized and existing under the laws of the Commonwealth of Pennsylvania.

8. Under its authority, Defendant CITY operates the Lancaster Police Department.
Defendant CITY is being sued under 42 U.S.C. § 1983 (Monell) based on its policies, customs and
widespread practices that were the driving force behind the alleged constitutional violations.
Defendant CITY is also being sued under Pennsylvania state law with liability for the torts of its
employees pursuant to a respondeat superior theory.

9. At all times relevant, Defendant JARRAD BERKIHISER (“BERKIHISER”) was
employed by defendant CITY as Chief of Police for CITY and was acting under the color of law
in the course and scope of his employment. He is being sued in his official capacity as Chief of

Police for CITY.
Case 5:21-cv-00590-JLS Document1 Filed 02/08/21 Page 4 of 25

10. Defendant BERKIHISER was personally on notice of the unconstitutional
deficiencies in Defendant CITY’s policies, practices, and training regarding the use of force and
police response to mentally impaired individuals.

11. Nevertheless, Defendant BERKIHISER with deliberate indifference failed to
correct said unconstitutional deficiencies.

12. Upon information and belief, Defendant ARNOLD was the officer who shot and
killed Ricardo. (Despite multiple attempts to obtain more particular information regarding the
identity of the officer involved in the shooting, Defendant COUNTY (hereinbelow identified) and
Defendant CITY have denied Plaintiff access to this information.)

13. At all times mentioned herein, Defendant ARNOLD was employed by Defendant
CITY as a police officer. He is being sued under the Fourth Amendment of the U.S. Constitution
individually and in his official capacity as a police officer for CITY.

14. Defendant ARNOLD was present at the scene and used excessive force unrelated
to a legitimate law enforcement purpose and with reckless disregard for Ricardo’s rights under the
Fourth Amendment.

13, By engaging in the conduct described herein, Defendant ARNOLD acted under the
color of law and in the course and scope of his employment with CITY.

16. By engaging in the conduct described herein, Defendant ARNOLD exceeded the
authority vested in him as a police officer under the U.S. Constitution and as a police officer
employed by Defendant CITY.

17. | Defendant COUNTY OF LANCASTER (“COUNTY”) is duly organized and

existing under the laws of the Commonwealth of Pennsylvania.
Case 5:21-cv-00590-JLS Document 1 Filed 02/08/21 Page 5 of 25

18. Defendant COUNTY manages and operates the dispatch and 911 call center that
received a call from Ricardo’s family seeking help to deal with Ricardo’s mental health crisis on
September 13, 2020.

19. Defendant COUNTY was responsible for evaluating the nature of the calls placed
to its call center and for routing the calls accordingly.

20. Before September 13, 2020, Defendant COUNTY had coordinated police
interventions when Ricardo’s family had requested help during other mental-health crises.

21. Defendant COUNTY failed to provide Ricardo’s family with appropriate
information on how to handle their request for medical help.

22. Defendant COUNTY also failed to coordinate an appropriate tactical response that
did not involve lethal force.

STATEMENT OF FACTS
Defendant Shot Plaintiff without Justification

23. On September 13, 2020, at around 4:00 p.m., Defendant ARNOLD responded to a
call involving Ricardo, who was experiencing a mental-health crisis.

24. Upon arrival to Ricardo’s home, Defendant ARNOLD, with no plan and without
waiting for backup, alone approached Ricardo’s home.

25. Reacting to Defendant ARNOLD’s presence, Ricardo went from the basement of
his home where he had been doing his laundry, to his bedroom upstairs, and retrieved a knife that
he had kept for self-defense.

26. Ricardo then exited his home, at which time he was immediately shot by Defendant

ARNOLD two times.
Case 5:21-cv-00590-JLS Document 1 Filed 02/08/21 Page 6 of 25

27 Even after Ricardo had already been shot twice and had been neutralized,
Defendant ARNOLD fired his gun into Ricardo two more times.

28. Ricardo, who was known, or should have been known, to all Defendants to be
suffering from schizophrenia and bipolar disorder, was having a mental health crisis and never
directly threatened Defendant ARNOLD.

29. Prior to Ricardo being shot as he ran from his front porch, Defendant ARNOLD
failed to use a taser, or any form of less-lethal force, such as a bean-bag gun.

30. Defendant ARNOLD killed Ricardo.

31. Defendants CITY and BERKIHISER, as ARNOLD’s employer and supervisor,
respectively, prior to and at the time of this incident, had implicitly or explicitly permitted the use
of lethal force when non-lethal force would have been reasonable.

Defendants’ Reckless Indifference to Ricardo’s Prior
History of Mental Health Problems

32. Prior to and at the time of this incident, Defendant COUNTY and Defendant CITY
had been in direct contact with Ricardo’s family to coordinate a response to the family’s request
for help during Ricardo’s multiple past mental health crises.

33. Defendant COUNTY and Defendant CITY had multiple interactions with Ricardo
and his family before September 13, 2020 and had become familiar with his psychiatric disability.

34. Ricardo’s family, on at least five other occasions since 2019, including one just few
weeks earlier, on or about August 20, 2020, had contacted both Defendants COUNTY and CITY
seeking assistance to manage Ricardo’s schizophrenic episodes.

35, Ricardo’s known psychiatric disability is a disability protected under the Americans

with Disabilities Act, which entitled him to reasonable accommodations.
Case 5:21-cv-00590-JLS Document1 Filed 02/08/21 Page 7 of 25

36. Despite Ricardo’s well-recorded history of mental health issues, neither Defendant
COUNTY nor CITY placed a hazard alert on the family’s home for future service calls.

37. On the date of the incident, as demonstrated in the 911 tape, one of Ricardo’s sisters
contacted Defendant COUNTY seeking assistance for her brother, who was experiencing a mental
health breakdown.

38.  Atthe time of the call, Ricardo’s sister informed the dispatcher that her brother had
mental issues, including schizophrenia and bipolar disorder.

39. Ricardo’s sister specifically informed the dispatcher that there were no weapons,
drinking, or drug use involved.

40. Ricardo’s sister informed the dispatcher that they simply needed help “with you
bringing [Ricardo] to the hospital.”

41. | While Defendant ARNOLD was en route to Ricardo’s home, dispatch provided
information to ARNOLD that Ricardo suffered from a mental-health illness and was experiencing
a mental-health crisis.

42. Defendant ARNOLD disregarded police guidelines by not waiting for backup and
by approaching the home on his own.

43. Defendant ARNOLD observed Ricardo’s mother standing in the front doorway and
Defendant ARNOLD yelled “Where did he go?”.

44. In response, Ricardo, who had come from his basement where he had been doing
his laundry, and who had gone upstairs to his room to retrieve a knife that he kept for self-defense,
came to the door and began running down the front steps of his family’s house in the officer’s

direction. Ricardo then began moving down the sidewalk, as if trying to get past the officer.
Case 5:21-cv-00590-JLS Document 1 Filed 02/08/21 Page 8 of 25

45. Defendant ARNOLD did not have a de-escalation option planned and failed to
utilize de-escalation tactics of any kind.

Defendants’ Conduct is Part of LPD’s Widespread
Policy and Practice of Using Excessive Force

46. | Upon information and belief, Defendant ARNOLD was not equipped with, or
unreasonably failed to use, non-lethal weapons, such as a Taser ERD, which are designed to stun
or incapacitate a person from a distance.

47. ARNOLD chose to use lethal force.

48. Upon information and belief, Defendant ARNOLD had been a member of the
Lancaster Police force for two and a half years.

49. No tasers were fired, and no less-lethal means of neutralization were employed by
ARNOLD.

50. Prior to and during the period in which Ricardo was wrongfully shot, Defendant
CITY operated a dysfunctional disciplinary system for Lancaster Police officers accused of serious
misconduct. Defendant CITY almost never imposes significant discipline against police officers
accused of violating the civil and constitutional rights of members of the public. The Lancaster
Police disciplinary apparatus includes no mechanism for identifying police officers who are
repeatedly accused of engaging in misconduct.

51. Defendant CITY and the Lancaster Police Department also routinely fail to conduct
independent investigations of incidents involving officers who use excessive force or violate other
constitutional rights. All investigations are conducted inhouse or by the local District Attorney,

who has direct ties to the police offers accused of police misconduct.
Case 5:21-cv-00590-JLS Document 1 Filed 02/08/21 Page 9 of 25

52: As a result of these policies and practices of the Defendant CITY, members of the
Lancaster Police Department are emboldened to act with impunity to violate the constitutional and
civil rights of citizens. This includes Defendants in this case.

53. Defendant CITY has deficient policies and practices regarding officer supervision
and training, including a failure to invest in the resources, staffing, and planning required to train
a department of approximately 147 sworn members and 46 civilian employees, which leaves
officers unprepared to police effectively and lawfully the approximately 55,000 residents the
Lancaster Police Department serves.

54. Officer errors and misconceptions that result from lack of training are not corrected
in the field, because the Lancaster Police Department has neither structured supervision in a way
that will adequately support officers, nor invested in programs and systems that will detect when
officers are in need of help or exhibiting behavior that must be corrected. Officers’ ability to stay
safe, protect public safety, and police within constitutional standards suffers as a result.

55. An article published by LPN Online in 2015 analyzing excessive-force lawsuits in
Lancaster, Pennsylvania found that officers had engaged in numerous constitutional violations
against the public.

56. In one instance, officers were accused of tackling, punching, and kicking an
individual by the name of Joshua Karoly, and subsequently denying him medical attention.

aT Another lawsuit alleged that an officer grabbed Ramona Silva, “pushed her against
the vehicle and violently pulled her arms behind her,” injuring her shoulder.

58. Other lawsuits alleged violations of use-of-force policy.
Case 5:21-cv-00590-JLS Document 1 Filed 02/08/21 Page 10 of 25

59. Then-Mayor Rick Gray admitted to widespread failures and practices of the police
department and was quoted as saying “But I’m in no way trying to minimize [the allegations in
the lawsuits]” and “[s]ome of these claims are legitimate.”

60. Since 2015, there have been additional lawsuits brought because of constitutional
violations committed by members of the Lancaster Police Department.

61. Defendants have paid millions of dollars to settle excessive-force lawsuits.

62. Defendants CITY and COUNTY’s leadership, despite being on notice of a clear
pattern regarding the policies and practices, lack of support, lack of training, and lack of structured
supervision, have not made the necessary reforms to correct these deficiencies. Community and
officer safety suffer as a result.

Defendants’ Reckless Indifference to Ricardo’s Medical Needs After He Was Shot

63. | After Defendant ARNOLD shot Ricardo, other police officers arrived at the scene.

64. Upon information and belief, the UXKNOWN POLICE OFFICERS had no special
medical training and yet intervened to prevent Ricardo from getting emergency medical attention
by cancelling the ambulance that had previously been dispatched to the scene.

65. Video provided by neighbors shows the neighbors begging the police officers at the
scene to immediately call an ambulance and asking why no medical professionals had been called
to assist and to try to preserve Ricardo’s life.

66. The Lancaster Coroner pronounced Ricardo’s time of death as 1835 hours.

67. Between 1600 hours, when Defendant ARNOLD shot Ricardo, and 1820 hours, the

Defendants failed to provide emergency medical services in attempt to preserve Ricardo’s life.

10
Case 5:21-cv-00590-JLS Document1 Filed 02/08/21 Page 11 of 25

DAMAGES

68. Plaintiffs were physically, mentally, emotionally and financially injured and
damaged as a proximate result of Ricardo’s wrongful death, including, but not limited to, the loss
of Ricardo’s familial relationships, comfort, protection, companionship, love, affection, solace,
and moral support. In addition to these damages, Plaintiffs are entitled to recover for the reasonable
value of funeral and burial expenses, pursuant to 42 Pa.C.S.A § 8301.

69. Plaintiffs are entitled to recover wrongful death damages pursuant to 42 Pa.C.S.A.
§ 8301 and Pa. R. Civ. P. 2202.

70. Pursuant to 42 Pa.C.S.A. § 8302, Plaintiffs are further entitled to recover for
damages incurred by Ricardo before he died as the result of being assaulted and battered by the
use of excessive force, for damages for Ricardo’s loss life and loss of enjoyment of life in violation
of the Fourth Amendment to the U.S. Constitution causing Ricardo’s death by excessive force, and
for any penalties or punitive damages to which Ricardo would have been entitled to recover, had
he lived. Plaintiffs are further entitled to recover for Ricardo’s own pain and suffering and
emotional distress preceding his death, which was a direct consequence of Defendants’ § 1983
violations.

71. The conduct of Defendants was malicious, wanton, and oppressive. Plaintiffs are
therefore entitled to an award of punitive damages against said Defendants.

72. Plaintiffs found it necessary to engage the services of private counsel to vindicate
their rights, and the rights of Decedent, under the law. Plaintiffs are therefore entitled to recover

all attorneys’ fees incurred in relation to this action pursuant to Title 42 U.S. Code § 1983.

11
Case 5:21-cv-00590-JLS Document 1 Filed 02/08/21 Page 12 of 25

COUNT I
42 U.S.C. § 1983
Excessive Use of Deadly Force
(Against Defendant ARNOLD)

73. Plaintiff incorporates each paragraph of this complaint as if fully restated here.

74. At all times relevant herein, Defendant ARNOLD had a duty not to violate the
rights of Ricardo under the U.S. Constitution Fourth Amendment.

75. Decedent Ricardo had a clearly established constitutional right under the U.S.
Constitution to be free from excessive and deadly force.

76. In this case, the use of deadly force was unreasonable and excessive.

77. Defendant ARNOLD acted under color of law and deprived Plaintiff of certain
constitutionally protected rights, including, but not limited to:

a) The right to be free from unreasonable searches and seizures, as guaranteed by the
Fourth and Fourteenth Amendments to the U.S. Constitution; and
b) The right not to be deprived of life or liberty without due process of law, as
guaranteed by the Fourteenth Amendments to the U.S. Constitution.

78. Said rights are substantive guarantees under the Fourth and/or Fourteenth
Amendments to the U.S. Constitution.

WHEREFORE, Plaintiff prays for relief as hereinafter set forth.

COUNT II
42 U.S.C. § 1983
Monell Municipal Liability — Policy and Practice
(Against Defendant City of Lancaster)
79. Plaintiff incorporates each paragraph of this complaint as if fully restated here.

80. As described in detail above, the City of Lancaster is liable for the violation of

Ricardo’s constitutional rights because Ricardo’s injuries were caused by the policies, practices,

12
Case 5:21-cv-00590-JLS Document1 Filed 02/08/21 Page 13 of 25

and customs of the City of Lancaster, as well as by the actions of policy-making officials for the
City of Lancaster.

81. Defendant CITY promulgated and maintained unconstitutional policies,
ordinances, or regulations that allowed its police officers to use their service guns in violation of
the rights of members of the community.

82. Defendant CITY was deliberately indifferent to the widespread misconduct of
Lancaster Police Officers in the application of unnecessary, excessive, and deadly use of force.

83. As a direct result of those policies, ordinances, regulations, and/or indifference,
Ricardo was unjustifiably shot and killed by Defendant ARNOLD on September 13, 2020.

84. Plaintiffs suffered emotional distress as a result of said policies, ordinances, or
regulations.

WHEREFORE, Plaintiff prays for relief as hereinafter set forth.

COUNT III
42 U.S.C. § 1983
Monell Municipal Liability — Policy and Practice
(Against Defendant Lancaster County)
BD. Plaintiff incorporates each paragraph of this complaint as if fully restated here.

86. | Defendant COUNTY operates the dispatch and 911 call center that received a call

for help dealing with Ricardo’s mental health crisis on September 13, 2020.

87. The Lancaster County Commissioners are the final policymakers for Defendant
COUNTY.
88. The Lancaster County Commissioners have final policymaking authority over

various Lancaster County services, including, but not limited to, the Lancaster County Intervention

Team and the Lancaster County-Wide Communications.

13
Case 5:21-cv-00590-JLS Document1 Filed 02/08/21 Page 14 of 25

89. Lancaster County has a Board consisting of three County Commissioners. The
Lancaster County Commissioners have legislative powers and “serve as the managers and
administrators of county government, name citizens to boards, commissions and authorities, and
award contracts.”

90. Lancaster County-Wide Communications (hereinafter “LCWC”) is a result of a
proposal made to the Lancaster County Commissioners by the Lancaster Law Enforcement
Officers Association in the early part of 1966.

91. | LCWC is the sole Public Safety Answering and Dispatch Point for all emergency
services, public safety agencies, and related support agencies within Lancaster County, including
LPD.

92. LCWC contends that its mission is to “provide timely, convenient access to public
safety agencies for those in need.”

93. | LCWC contends that its vision is to “process all requests for service in an
expeditious, courteous, and professional manner to reduce loss of life and property”.

94. Despite mental health calls being a common national issue that results in
unnecessary deaths (a nationwide survey of 2,406 senior law enforcement officials found a 63.03%
increase on calls for service involving individuals with mental illness), the LCWC fails to provide
adequate training for mental health crises or a way to classify mental health calls.

95. On the date of Ricardo’s wrongful shooting, Defendant COUNTY failed to dispatch
a crisis intervention team to adequately deal with the call they received.

96. On the date of Ricardo’s wrongful shooting, Defendant COUNTY failed to give the

police officers adequate information to deal with Ricardo’s mental health crisis.

14
Case 5:21-cv-00590-JLS Document 1 Filed 02/08/21 Page 15 of 25

o7. Defendant COUNTY is liable for the violation of Ricardo’s constitutional rights
because Ricardo’s injuries were caused by the policies, practices, and customs of Defendant
COUNTY, as well as by the actions of policy-making officials for Defendant COUNTY.

98. Defendant COUNTY acted under color of law to deprive Plaintiff of certain
constitutionally protected rights, including, but not limited to, the right to be free from
unreasonable searches and seizures, as guaranteed by the Fourth and Fourteenth Amendments to
the U.S. Constitution.

09. Said rights are substantive guarantees under the Fourth and/or Fourteenth
Amendments to the United States Constitution.

WHEREFORE, Plaintiff prays for relief as hereinafter set forth.

COUNT IV
42 US.C. § 1983
Unreasonable Denial of Medical Care — Monell Liability
(Against all Defendants)

100. Plaintiff incorporates each paragraph of this complaint as if fully restated here.

101. Inthe manner described above, Defendants had notice of Ricardo’s serious medical
needs, and yet they failed to provide him with necessary medical attention. They further intervened
in or prevented the provision of medical care by others, in violation of the Fourth and Fourteenth
Amendments of the United States Constitution.

102. The misconduct described in this Count was objectively unreasonable and was
undertaken intentionally with malice, willfulness, and/or reckless indifference to Ricardo’s
constitutional rights.

103. As a result of Defendants’ misconduct, Ricardo experienced pain, suffering,

emotional distress, physical injury, and death.

15
Case 5:21-cv-00590-JLS Document1 Filed 02/08/21 Page 16 of 25

104.

The misconduct described in this Count was undertaken pursuant to the policies

and practices of the Defendants CITY and COUNTY in the manner more fully described above.

COUNT V
Negligent Hiring, Training, Supervision, And Monitoring

(Against Defendants City of Lancaster, County of Lancaster, and Police Chief Berkihiser)

105.

106.

Plaintiff incorporates each paragraph of this complaint as if fully restated here.

Upon information and belief, high ranking CITY officials, including Mayor Danene

Sorace and Police Chief BERKIHISER, knew and/or reasonably should have known that their

police officers, including Defendant ARNOLD and the other unknown responding police officers,

were either untrained or improperly trained, and that Defendant CITY maintained deficient

customs in the use of force in the following areas:

a.

Situations where reasonably available less-lethal weapons are required to be used
against subjects who do not pose an imminent threat of serious injury or harm, even
if one less-lethal weapon has been used unsuccessfully, and where the initial
unsuccessful use of a less-lethal weapon is not a basis to legally justify the use of
lethal force when the subject does not, and continues to not, present an imminent
threat of serious injury or harm;

Situations where reasonable opportunities for de-escalation of potentially
threatening subjects exist, and must be employed to defuse a potential threat in
place of lethal force, including, but not limited to: (i) the reasonable re-deployment
and/or re-location of police officers; (ii) the reasonable use of effective
communication that is not confrontational, escalating, or demanding; and (iii) the

reasonable creation of time and distance to help de-escalate, to allow the use of

16
Case 5:21-cv-00590-JLS Document 1 Filed 02/08/21 Page 17 of 25

effective communication, and to allow the continuing opportunity to use less-lethal
weapons; and

c. Situations where the failure of a subject, particularly one who is known or appears
to be suffering from a mental impairment, to comply with orders while not
presenting an imminent threat of serious injury or harm, does not justify the use of
lethal force.

107. Defendant COUNTY knew, or reasonably should have known, that its employees
were either untrained or improperly trained, and that Defendant COUNTY maintained deficient
customs in handling calls seeking assistance for mentally disturbed individuals.

108. These policies, practices, and training failures were a violation of Ricardo’s rights
as a mentally disturbed person and a substantial factor culminating in his shooting death on
September 13, 2020.

109. Despite having notice regarding these failures, Defendants CITY, BERKIHISER,
COUNTY, and other supervisors condoned, encouraged, and/or tacitly authorized the continuing
pattern and practice of misconduct.

110. The aforementioned acts and/or omissions and/or deliberate indifference by the
Defendants resulted in the deprivation of Ricardo’s constitutional rights under the Fourth and/or
Fourteenth Amendments to the U.S. Constitution.

111. These breaches were the proximate causes of Ricardo’s death and consequent
damages.

WHEREFORE, Plaintiff prays for relief as hereinafter set forth.

17
Case 5:21-cv-00590-JLS Document1 Filed 02/08/21 Page 18 of 25

COUNT VI
Pennsylvania Law - Battery
(Against Defendant ARNOLD)
112. Plaintiff incorporates each paragraph of this complaint as if fully restated here.
113. In the manner described above, Defendant ARNOLD, acting under color of law
within the scope of his employment, engaged in offensive physical contact made without the
consent of Ricardo when Defendant ARNOLD shot him four times.
114. These actions were undertaken intentionally, willfully and wantonly, or recklessly.
115. The misconduct described in this Count was objectively unreasonable and was
undertaken with intentional disregard of Ricardo’s rights.
116. As a result of the Defendant ARNOLD’s misconduct described in this Count,
Ricardo suffered great mental anguish, physical and emotional pain and suffering, and death.
COUNT VII
Pennsylvania Law — Wrongful Death
(Against Defendant CITY, ARNOLD, BERKIHISER, UNKNOWN POLICE OFFICERS)
117. Plaintiff incorporates each paragraph of this complaint as if fully restated here.
118. As a proximate result of Defendants’ conduct, Ricardo suffered severe physical
injury, severe emotional and mental distress, and death.
WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
COUNT VIII
Civil Rights Violations Under 42 Pa.C.S.A. § 8309
(Against All Defendants)
119. Plaintiff incorporates each paragraph of this complaint as if fully restated here.
120. The conduct of Defendants, acting in the course and scope of their employment for

Defendant CITY, through the use of wrongful and excessive force, violated 42 Pa.C.S.A. § 8309

in that they interfered with Ricardo’s exercise and enjoyment of his civil rights.

18
Case 5:21-cv-00590-JLS Document1 Filed 02/08/21 Page 19 of 25

121. Asa direct and proximate result of Defendants’ violation of 42 Pa.C.S.A. § 8309,
Ricardo suffered violation of his constitutional and statutory rights, and suffered damages as set
forth herein.

122. Since this conduct occurred in the course and scope of their employment, Defendant
CITY is therefore liable to Plaintiffs pursuant to respondeat superior.

WHEREFORE, Plaintiff prays for relief, as hereinafter set forth.

COUNT IX
Violation of the Americans with Disabilities Act
(Against Defendant CITY)

123. Police officers are required to comply with the Americans with Disabilities Act and
provide reasonable accommodation to people with disabilities, including in the course of making
an arrest or detention, even against an armed subject, barring some emergency reason that would
make compliance impractical.

124. In this situation, the police response was set up specifically to respond to Ricardo’s
psychiatric disability, to get him treatment for it, and to help him, not to kill him.

125. The officers involved in this incident failed to reasonably accommodate Ricardo’s
known psychiatric disability, they used lethal force against him unreasonably, and they were
negligent in their tactical response to Ricardo.

126. Defendants were on clear notice of Ricardo’s mental disability, both by information
provided by the family on the 911-call and by prior incidents with the Lancaster Police
Department.

127. Instead of providing reasonable accommodations required under the ADA, such as
de-escalation, Defendant ARDNOLD approached the house in a threatening manner, thereby

escalating the situation.

19
Case 5:21-cv-00590-JLS Document1 Filed 02/08/21 Page 20 of 25

128. All training in de-escalation tactics against a person suffering from a disability like
schizoaffective disorder dictates that such escalation tactics are counter-productive and should be
expected to escalate the situation, and potentially cause the person with the mental disability to
misperceive the situation as a threat and cause the person to run or even potentially attack officers.

129. Defendant ARNOLD violated 42 U.S. Code § 12132, commonly known as the
American with Disabilities Act, in failing to provide reasonable accommodations for Ricardo’s
known disability when it was reasonable to provide such accommodations, no exigency existed to
preclude the provision of such accommodations, and such accommodations would have resulted
in either no force or much less significant than lethal force being used against Ricardo.

130. The shooting of Ricardo was the proximate result of Defendant CITY’s failure to
reasonably train police officers in the proper and reasonable use of force and to provide reasonable
accommodations under the Americans with Disabilities Act for Qualified Individuals when
making arrests, responding to a request for involuntary examination and treatment under
Pennsylvania’s Mental Health Procedures Act § 302, and/or using force.

131. These substantial failures reflect Defendant CITY’s policies implicitly ratifying
and/or authorizing the use of excessive force by its police officers and the failure to reasonably
train police officers employed by Defendant CITY in compliance with the ADA in making arrests,
detentions, or complying with the Mental Health Procedures Act § 302.

132. Defendant CITY is liable under 42 U.S. Code § 12132 for its employees’ violations
of the Americans with Disabilities Act.

133. The aforementioned conduct of Defendant ARDNOLD excluded Ricardo from
participation in, and denied Ricardo the benefits of, Defendant CITY’s programs and activities,

and/or otherwise discriminated against Ricardo.

20
Case 5:21-cv-00590-JLS Document 1 Filed 02/08/21 Page 21 of 25

134. The exclusion, denial of benefits, and/or discrimination against Ricardo was by

reason of Ricardo’s recognized disability.
CLAIMS FOR INJURIES SUFFERED BY MIGUELINA PENA
COUNT X
Pennsylvania Law — Intentional Infliction of Emotional Distress
(Against Defendants CITY and ARNOLD)

135. Plaintiff incorporates each paragraph of this complaint as if fully restated here.

136. Defendants’ conduct in using excessive and unjustified force against Ricardo was
outrageous, causing his mother, who personally witnessed the killing of her son, to suffer severe
emotional distress, pain, suffering, and anxiety.

137. The actions, omissions, and conduct of the Defendants, as set forth above, were
extreme and outrageous. These actions were rooted in an abuse of power and authority, and were
undertaken with the intent to cause or were in reckless disregard of the probability that their
conduct would cause, severe emotional distress.

WHEREFORE, Plaintiff prays for relief as hereinafter set forth.

COUNT XI
42 U.S.C. § 1983
Unlawful Detention
(Against Defendant CITY and UNKNOWN POLICE OFFICERS)

138. Plaintiff incorporates each paragraph of this complaint as if fully restated here.

139. Following the shooting of Ricardo, various police officers tackled Plaintiff,
Miguelina Pefia, against a police vehicle.

140. The Defendants subsequently put Miguelina Pefia in a marked police vehicle and
transported her to the police station and was not allowed to leave. An attorney affiliated with the

American Civil Liberties Union (“ACLU”) was called to assist Miguelina Pefia and it was only at

that point that Defendants allowed Plaintiff, Miguelina Pefia, to leave the police station.

2)
Case 5:21-cv-00590-JLS Document1 Filed 02/08/21 Page 22 of 25

141. The Defendants, while acting individually, jointly, as well under color of law and
within the scope of their employment, deprived Plaintiff, Miguelina Pena, of her constitutional
right not to be wrongfully detained.

142. Defendants’ conduct denied Plaintiff, Miguelina Pena, her constitutional rights
under the Fourth and Fourteen Amendment.

143. The misconduct described in this Count was objectively unreasonable, was
undertaken intentionally, and in total disregard for her constitutional rights.

144. Asaresult of Defendants’ misconduct, Plaintiff, Miguelina Pena, suffered physical
injuries, including excessive bruising, great mental anguish, humiliation, physical and emotional
pain, and loss of liberty.

145. The misconduct described in this Count was undertaken pursuant to the policies
and practices of the Defendant CITY and the Lancaster Police Department.

WHEREFORE, Plaintiff prays for relief as hereinafter set forth.

COUNT XII
Pennsylvania Law - Battery
(Against Defendants CITY and UNKNOWN POLICE OFFICERS)

146. Plaintiff incorporates each paragraph of this complaint as if fully restated here.

147. In the manner described above, Defendants UNKNOWN POLICE OFFICERS,
acting under color of law within the scope of their employment with Defendant CITY, engaged in
offensive physical contact made without the consent of Miguelina.

148. Following the shooting of Ricardo, various police officers tackled Plaintiff,
Miguelina Pefia, against a police vehicle, which resulted in serious bruising on her leg.

149. These actions were undertaken intentionally, willfully and wantonly, or recklessly.

150. The misconduct described in this Count was objectively unreasonable and was

D2,
Case 5:21-cv-00590-JLS Document 1 Filed 02/08/21 Page 23 of 25

undertaken with intentional disregard of Plaintiffs rights.

151. Asaresult of the Defendants’ misconduct described in this Count, Plaintiff suffered

great mental anguish, physical and emotional pain and suffering, and bruising on her leg.

Dated:

JURY DEMAND

Plaintiff hereby demands a jury trial in this action.

PRAYER

WHEREFORE, Plaintiff prays for relief, as follows:

1.

De

For general damages in a sum according to proof;

For special damages in a sum according to proof;

Statutory damages, punitive damages, and reasonable attorney’s fees under 42
Pa.C.S.A.§ 8309;

Compensatory damages, punitive damages, attorney’s fees, and costs incurred in
relation to Ricardo and Miguelina’s Civil Rights Actions pursuant to 42 U.S.C. §
1988;

Injunctive relief and attorneys’ fees incurred in relation to Ricardo’s ADA action
pursuant 42 U.S. Code § 12205; and

For such other and further relief as the Court deems just and proper.

PERNA & ABRACHT, LLC

i Hchael R. Perna

mperna@pa4law.com
Ryan Borchik

rborchik@pa4law.com
610 Millers Hill

   

Ze
Case 5:21-cv-00590-JLS Document 1 Filed 02/08/21 Page 24 of 25

24

PO Box 96

Kennett Square, PA 19348
610-444-0933

F: 610-444-5695

Attorney for Plaintiffs

LEVIN & PE CONTI

  
 

I

—

\
Steven M. Levin (pro hac vice, pending
admission)
sml@levinpercoti.com
Daisy Ayllon (pro hac vice, pending
admission)
day(@levinperconti.com
Julie A. Murphy (pro hac vice, pending
admission)

jam@levinperconti.com

Attorney for Plaintiffs
Case 5:21-cv-00590-JLS Document 1 Filed 02/08/21 Page 25 of 25

ATTORNEY’S VERIFICATION
I hereby certify that I am an attorney with Perna & Abracht, LLC and counsel for
Plaintiffs, MIGUELINA PENA, Individually and as Independent Administrator of the Estate of
RICARDO MUNOZ, Deceased, who is not presently available to make this Verification. Under
the provisions of PA.R.C.P. 1024(c), I hereby verify that facts stated in the attached Complaint
are true and correct to the best of my knowledge, information and belief. I understand that false
statements therein are made subject to the penalties of 18 Pa.C.S. Section 4904 relative to

unsworn falsifications to authorities.

   

 

 

pool = fe ol/ ‘ a CC F__
Date Michael R. Perna, Esquire
ttorney for Plaintiff
